Motion, insofar as it seeks leave to appeal as against defendants South Island Medical Associates and Dr. Mark Joseph, dismissed as untimely (see CPLR 5513 [b]), as the prior motion for leave to appeal made at the Appellate Division was untimely as to them (see Arthur Karger, Powers of the New York Court of Appeals § 12:3 at 436-437 [3d ed rev 2005]); motion, insofar as it seeks leave to appeal as against defendants University Group Medical Associates and Dr. Steven Siegel, dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.